Citation Nr: 0332074	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as a depressive 
disorder.  

2.  Entitlement to service connection for a borderline 
personality disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had Active Duty in the 
United States Army from May 21, 1974, to 
April 28, 1976, and April 29, 1976 to May 
13, 1977.  The veteran states that he 
suffered from a psychiatric disability in 
service.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and obtain the 
following service medical record, that 
the Board believes may exist:  The report 
of a service separation examination that 
may have been done in April 1977.  The 
service medical records contain a 
reference by the veteran to having had a 
separation examination in April 1977.    
If the examination report cannot be 
located, that fact should be noted in the 
response.

2.  The veteran allegedly received 
emergency room and/or in-patient 
treatment in service for a suicide 
attempt, gastrointestinal bleeding and 
emesis during the period of April to May 
1977 at the U.S. Army Hospital, Fort Ord, 
California.  Contact NPRC, or any other 
appropriate agency, and request all 
available clinical records of this 
treatment.  If no such records can be 
found, request confirmation of that fact 
in the response.  

3.  The veteran allegedly received 
psychiatric treatment in service during 
April and May 1977 at the Mental Hygiene 
Consultation Service, Fort Ord, 
California.  Contact the NPRC, or any 
other appropriate agency, and request all 
available records of this treatment.  If 
no such records can be found, request 
confirmation of that fact in the 
response.

4.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any psychiatric 
disorder at any time since service.  
Mention to him that at a VA examination 
in October 2002 it was noted that he 
started receiving VA treatment for 
psychiatric problems in the early 1990s 
and that he saw a private physician prior 
to this.  Ask the veteran to identify the 
private physician(s) and the VA 
facilities where he received treatment.  
Obtain records from each health care 
provider the veteran identifies.  In any 
event, obtain the veteran's medical 
records from the VA Medical Centers 
(VAMCs) in Wichita, Kansas, Topeka, 
Kansas, and Kansas City, Missouri, for 
any treatment for any psychiatric 
disability during the period of January 
1990 to the present.  Please obtain the 
following types of records from the 
Wichita VAMC:  Notes, (including Mental 
Hygiene Clinic Notes) Discharge 
Summaries, Consults, Psychological 
Testing Records, Medications, Problem 
Lists and Confirmed Diagnoses.  Request 
that the Topeka VAMC and the Kansas City 
VAMC provide hospital discharge summaries 
for periods of hospitalization(s) at any 
time during the 1990s, to include, but 
not be limited to, periods of 
hospitalization from April to May 1997 
and from March or April 1998 to June 
1998.  

5.  If, as a result of the actions 
requested above, any additional records 
pertaining to psychiatric treatment or 
symptoms in service are obtained, or any 
post-service records pertaining to 
psychiatric treatment or evaluation not 
previously of record are obtained, it may 
be determined that another VA examination 
should be requested.  If so, the Board 
will request that arrangements be made 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The examiner will 
be requested to review all pertinent 
records in the claims file, including all 
service medical records, the reports of 
the VA examinations conducted in February 
1978 and October 2002 as well as any 
other pertinent records, and provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current psychiatric disability 
is causally related to service or any 
incident of service.  It will be 
requested that the claims folder be sent 
to the examiner for review of pertinent 
documents and the examiner note that the 
file was available for review.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



